By the Court:
(Judge Dyer absent)
If one joint obligor is discharged by act of the obligee, it is presumed that he hath received satisfaction and therefore is a discharge of the obligation, but if one of the joint obligors dies or is discharged by act of the legislature, which does not extend to the other, no such presumption arises, and therefore the other is liable alone to pay the debt.—
See the rules and principles of law on this point considered and stated more fully in a late case—Mortimer againft Caldwell.